United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OLIN E. TEAGUE VETERANS CENTER,
Temple, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0079
Issued: June 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 15, 2018 appellant filed a timely appeal from a May 7, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her diagnosed
dermatitis is causally related to accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time
of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20
C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal.
Id.

FACTUAL HISTORY
On January 24, 2018 appellant, then a 45-year-old surgical technician, filed an
occupational disease claim (Form CA-2) alleging that she developed contact dermatitis due to
exposure to substances while in the performance of her federal employment duties. She noted that
both hands itched and that her skin was painful with open sores. Appellant indicated that she first
became aware of her disease or illness and of its relation to her federal employment duties on
December 5, 2017. She did not stop work.
In a development letter dated February 12, 2018, OWCP informed appellant of the
deficiencies of her occupational disease claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. In a separate letter of even date,
OWCP requested comments from the employing establishment regarding substances to which
appellant had been exposed while at work. Both parties were afforded 30 days to submit additional
evidence.
A February 8, 2018 duty status report (Form-CA-17) provided work restrictions precluding
use of appellant’s right hand and right wrist.
By decision dated April 11, 2018, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish a diagnosed condition in connection with the
accepted factors of her federal employment.
On April 27, 2018 appellant requested reconsideration.
In a December 5, 2017 note, Dr. David F. Butler, a Board-certified dermatologist, noted
that appellant, a scrub technician, had an itchy rash on her hands. He noted that at work she used
betadine and antiseptic cleanser throughout the day. On January 9 and 22, 2018 Dr. Butler
diagnosed eczematous dermatitis on the dorsum of both hands with no specific aggravation or
triggering factor.
On January 26, 2018 Dr. Lisa Shirley-Williams, a Board-certified dermatologist, found
that appellant’s chronic hand dermatitis was due to an allergic reaction to p-Phenylenediamine
(PPDA) or hair dye. She recommended the use of latex-free gloves, hand moisturizer, and
medicated ointment. On February 5, 2018 Dr. Butler attributed appellant’s hand dermatitis to an
exacerbation with scrubbing and possible recent triggering event of dyeing her hair in
November 2017.
In a February 26, 2018 report, Dr. Butler described appellant’s job requirements of
scrubbing her hands and wrists with antiseptics several times a day. He noted that she believed
that this duty was causing or aggravating the rash on her hands. Dr. Butler found hyperpigmented
scaly eczematous patches on the dorsum of both hands and wrists. He recommended avoidance
of scrubbing as well as application of ointment and application of moisturizing ointment.
Dr. Butler noted that appellant first reported her itchy rash on her hands and chest on
August 7, 2017. On January 9, 2018 appellant returned for treatment because of an acute
exacerbation following return to work after a vacation. She noted that while on vacation her rash
had cleared completely, but that after she returned to work and to scrubbing her hands, an eruption
quickly returned. Dr. Butler reviewed appellant’s allergy testing and concluded that her PPDA or

2

hair dye allergy was not applicable in playing a direct role in her hand dermatitis. He found
appellant had severe irritant dermatitis of the hands and wrists caused or aggravated by scrubbing
her hands with antiseptics as part of her employment as an operating room technician. Dr. Butler
concluded that the act of scrubbing with antiseptics on a daily basis as required for her job had
definitely caused or made manifest irritant eczematous dermatitis. He determined that appellant
could not scrub her hands at work and should perform light-duty work.
By decision dated May 7, 2018, OWCP modified the April 11, 2018 decision to reflect that
appellant had established a diagnosed medical condition. However, the claim remained denied as
the medical evidence of record was not sufficiently rationalized to establish causal relationship
between the accepted factors of her federal employment and her diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”6 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit the
following: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the identified
employment factors.
Causal relationship is a medical question, which requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based upon a
complete factual and medical background.8 Additionally, his or her opinion must be expressed in
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

20 C.F.R. § 10.5(q).

7

E.V., Docket No. 18-1617 (issued February 26, 2019).

8

Id.

3

terms of a reasonable degree of medical certainly, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and the claimant’s
specific employment factors.9 The belief of a claimant that a condition was caused or aggravated
by the employment is not sufficient to establish causal relation.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed dermatitis is causally related to the accepted factors of her federal employment.
On January 26, 2018 Dr. Shirley-Williams diagnosed chronic hand dermatitis. She
attributed appellant’s condition to an allergic reaction to PPDA or hair dye. Dr. Shirley-Williams
did not attribute appellant’s dermatitis to her employment. In a series of notes dated December 5,
2017, and January 9 and 22, 2018, Dr. Butler diagnosed eczematous dermatitis on the dorsum of
both hands with no specific aggravation or triggering factor. On February 5, 2018 he attributed
appellant’s hand dermatitis to a possible recent triggering event of dyeing her hair in
November 2017. These reports did not attribute appellant’s dermatitis to her accepted employment
exposures or duties. Instead both Drs. Butler and Shirley-Williams indicated that appellant’s
dermatitis was either idiopathic or due to an allergy to hair dye. As these reports did not attribute
the diagnosed condition to appellant’s employment, they have no probative value on the issue of
causal relationship and are insufficient to meet appellant’s burden of proof in her occupational
disease claim.11
On February 26, 2018 Dr. Butler reviewed appellant’s allergy testing and concluded that
her PPDA or hair dye allergy was not playing a direct role in her hand dermatitis. He found that
she had severe irritant dermatitis of the hands and wrists caused or aggravated by scrubbing her
hands with antiseptics as part of her employment as an operating room technician. Dr. Butler
concluded that the act of scrubbing with antiseptics on a daily basis as required for appellant’s job
had definitely caused or made manifest irritant eczematous dermatitis. While Dr. Butler opined
that appellant’s job duties caused or contributed to her diagnosed dermatitis, he did not offer
medical rationale explaining how the accepted job duty caused the diagnosed condition.12 He did
not explain how the mechanism of injury would have physiologically caused the diagnosed
condition.13 Thus, Dr. Butler’s reports are insufficient to establish appellant’s burden of proof.
The fact that a condition manifests itself during a period of employment is insufficient to
establish causal relationship. Temporal relationship alone will not suffice. Entitlement to FECA
benefits may not be based on surmise, conjecture, speculation, or on the employee’s own belief of
a causal relationship.14 The Board finds that the record lacks rationalized medical evidence
9

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

Lourdes Harris, 45 ECAB 545, 547 (1994).

11

T.H., Docket No. 18-1736 (issued March 13, 2019).

12

Id.

13

Id.

14

Id.; D.D., 57 ECAB 734 (2006).

4

establishing causal relationship between the implicated job duties and her diagnosed dermatitis.15
Thus, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed dermatitis is causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

15

Id.; J.S., Docket No. 17-0507 (issued August 11, 2017).

5

